Title: From Alexander Hamilton to Lewis Tousard, 2 September 1799
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir,
            New York Augt 29 Sept. 2nd. 1799
          
          The multiplicity of my engagements and the not having yet obtained the requisite assistance by the full organisation of my military family unavoidably occasion delay in the matters of secondary importance. Hence I find among my unanswered letters several from you of May 3. June the 1 and 30th, July 15th. August 19 & 23. Such part of their contents as may require it shall now have my attention.
          Our articles of war in relation to Courts Martial are so obscure and defective that I do not wonder at to your having fallen into an the errors in such a particular—In — of having yourself ordered the yourself acted upon the Sentences to be executed without a previous reference to me. it is the true spirit of them to that — Officer who constitutes the Court Martial should approve or disapprove them— It is the true spirit of those articles that the officer by whose authority a Court is constituted shall himself also determine the effect of the sentences. This will govern you conduct in future. As to the particular case every thing In the present case all will remain as you have placed it.
          The state of things at the ——— having — changed, I take it for granted that Lts. Overing and Rogers are upon the duty of their Regiments no longer doing duty at Fort Wolcott.
          The arrangement transmitted me in your letter of the 30th. of June as having been settled by you with Major Jackson is approved. Of this he is informed.
          From the occurrence stated in your letter of the 15 of July, I perceive that I was not sufficiently precise in the instruction by which I authorised you to exercise command as senior Officer whenever you might be in the course of the discharge of your the functions to which you have been assigned by the Secy of War. It was — my intention to assure to you the respectability to which you are entitled by your relative rank, to enable you to demand and have without chicane whatever assistance you might want towards the discharge of those functions, & to put it in your power, if perchance any emergency should occur to take the station to which your seniority entitled you to interpose in special emergencies particularly of any occurrencies of actual hostility should have happened. It was not my intention that you should take charge of any ordinary details or any mere matter of police in the several g respective Several garrisons. These were things which I wished to have been left to Major Jackson and under him to the particular commandants of Posts.
          It would result that on matters of service where you had not given a previous order there could not be a breach of duty towards you. If none was given in relation to the matter incidents which draw on occasionned the correspondence between Capt Littlefield and yourself, there was no irregularity in that respect in the first instance in what was done. If you had thought proper by a previous order to direct that there should be no firing of cannon without your permission, or except in cases which you had defined, this being a matter operation a proceeding closely connected with hostile to operations, it would have been agreeable to the spirit of the instruction to you, and a disobedience to the order would have been an offence.
          But in pointing out to you by this demarkation of your province sphere of action, I do not mean to approve the conduct of Captain Littlefield.
          In the case of a subdivided authority the parts of which run into each other, at like that of Major Jackson & yourself, the opinion construction of the Superior Officer must decide the boundary
          Your orders not whether orders therefore when once given ought to have been conclusive upon him Capt Littlefield. The part of them which required returns from him as commanding a company in your batalion is susceptible of no question whatsoever. Though he was directed by me to make his returns to Major Jackson, this merely applied to him only in the capacity of the immediate particular commander of the garrison of Fort Wolcot and had no could not surpass his relation to you as Commander of the Batalion be intended to prohibit his making returns to you also of the state of his in the capacity of the Captain of a company — in your batalion It is essential that the Commander of a batalion corps should at all times s know the state of it, has been taken and unfrequently it results that he is entitled to an account of for it the company parts  from each Captain their respective commanders. The being detached from the Regiment or batalion corps is no reason for interruption made of intermission of this species of information  to the from each member to the chief of the corps. The contrary is necessary to all their for various purposes.
          The argument which Capt Littlefield endeavours to derive from the order of the Secry. of War in relation of respecting to the quarantine laws is not well founded correct. That argument order addressed to him when the independent commander of a post does not exempt him from the directions of a superior subsequently placed over him even in this reference to the very object of the very order. Every such order of a standing nature must be understood presumed to be transferred to the superior who becomes responsible for its execution and directs the conduct of every subordinate Officer in relation to it.
          I have said that in the case of If the construction of adopted by the superior officer in the case I have mentioned above should be supposed by the inferior to contravene the spirit of the authority, under which they both act, he may respectfully represent his sense of it the contravention to the superior; and But if the latter persist his interpretation must prevail and the inferior obeying in the first instance, if he remains of a different opinion ought to confess to must content himself with representing reporting the matter to their common chief in order that he may decide the doubt. It is essential in such case that the superior officer should be obeyed; responsible himself  on his part for any error which may have been comm—.
          These ideas to prevent future collision conveyed in the inclosed letters to Major Jackson and Capt Littlefield.
          Your suggestion as to an additional allowance of fuel to the officers of Artillery will be carefully reflected upon.
          The allowance to yourself of double rations has been matter of correspondence between myself the Department of War and me. You will, I expect be speedily informed by its decision of your right in this particular. That decision will be a guide as to fuel. In the mean time it is very natural for you to draw the augmented supply. The third article of the Regulations respecting fuel is not in its spirit at least applicable to you. You will therefore govern yourself by it; unless and until a different construction should be adopted by the Department of War.
          Every Each Officer is certainly entitled to Quarters. If they are not to be had in —  within the garrisons, they ought to be procured otherwise elsewhere. But wherever they are furnished they must be governed by a certain scale. It is not in my power (as at present informed) to approve of the allowance of an entitle entire house to a field Officer. In our service there has been hitherto no permanent rule. In that, if G Britain which is pretty liberal in such points,  the allow a field Officer is allowed two Rooms. As to other services I have no information. Two Rooms for yourself—one for your office and one for your cadets would seem to me sufficient. I am willing have to direct the matter liquidated to be adjusted upon this scale. B And or I will with pleasure consider any suggestions which you may make to satisfy me that the entire expence of the house which you have occupied ought to be defrayed by the Government.
          With great considn & respect I am Sir
        